Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Gillespie Jr. et al. (US 20030233069 A1).
In regards to claim 1, Gillespie teaches a drug transfer device  that comprises a syringe interface configured to receive a plurality of syringe barrel sizes (Paragraphs 67, 90).  Furthermore, Gillespie teaches a drive member movable relative to the syringe interface, the drive member configured to move a stopper within a syringe barrel  when a syringe barrel is engaged with the syringe interface (Paragraphs 66, 78).  Gillespie also teaches a motor configured to move the drive member (Paragraphs 18, 23), as well as a position sensor configured to measure a position of the drive member (Paragraphs 22, 89, 90) and the wireless communication device configured to send and receive information (Paragraph 69).  Gillespie also teaches an information reader configured to receive information from an information target; and at least one processor in communication with the motor, the position sensor, the wireless communication device, and the information reader (Paragraphs 69, 93).
In regards to claim 2, Gillespie further teaches the drug transfer device comprising a rechargeable battery (Paragraphs 18).

In regards to claim 3, Gillespie teaches the information reader comprises at least one of a barcode reader, an RFID reader, and an NFC reader (Paragraphs 69, 100).
In regards to claim 4, Gillespie teaches the wireless communication device is configured to communicate via at least one of Bluetooth, Wi-Fi, and NFC, such as RFID technology (Paragraph 69).
In regards to claim 5, Gillespie teaches the motor moves the drive member, it moves the stopper within the syringe barrel to either aspirate fluid into the syringe or expel fluid from the syringe barrel (Paragraph 78).
In regards to claim 6, Gillespie teaches the position sensor measures the position of the plunger interface of the drive member such that the position of the syringe barrel is determined (Paragraphs 22, 89).
In regards to claim 7, Gillespie teaches the processor is adapted to communicate with the motor to move the drive member to a position that corresponds to a position based on the position sensor which corresponds to information from the wireless communication device (Paragraphs 89; Figure 17)
In regards to claim 8, Gillespie teaches a system for drug preparation comprising: a drug transfer device comprising: a syringe interface configured to receive a plurality of syringe barrel sizes (Paragraphs 67, 90).  Gillespie further teaches  a drive member movable relative to the syringe interface, the drive member configured to move a stopper within a syringe barrel when a syringe barrel is engaged with the syringe interface (Paragraphs 66, 78).  Gillespie teaches a motor configured to move the drive member (Paragraphs 18, 23), a position sensor configured to measure a position of the drive member (Paragraphs 22, 89, 90).  Gillespie further teaches a wireless communication device configured to send and receive information, an information reader and at least one processor in communication with the motor, the position sensor, the wireless communication device, and the information reader (Paragraphs 69, 93).
Lastly, Gillespie teaches a medication workflow system in communication with the drug transfer device via the wireless communication device; and at least one information target configured to be read by the information reader of the drug transfer device (Paragraphs 69, 100).
In regards to claim 9, Gillespie teaches the information target comprises a barcode (Paragraph 100).  
In regards to claim 10, Gillespie teaches a printer in communication with the drug transfer device and/or the medication workflow system (Paragraph 102).  
In regards to claim 11, Gillespie teaches the information reader comprises at least one of a barcode reader, an RFID reader, and an NFC reader (Paragraph 100).  
In regards to claim 12, Gillespie teaches the wireless communication device is configured to communicate via at least one of Bluetooth, Wi-Fi, and NFC, such as RFID technology (Paragraph 69).
In regards to claim 13, Gillespie teaches the motor moves the drive member, it moves the stopper within the syringe barrel to either aspirate fluid into the syringe or expel fluid from the syringe barrel (Paragraph 78).
In regards to claim 14, Gillespie teaches the position sensor measures the position of the plunger interface of the drive member such that the position of the syringe barrel is determined (Paragraphs 22, 89; Figure 17).  
In regards to claim 15, Gillespie teaches the processor is adapted to communicate with the motor to move the drive member to a position that corresponds to a position based on the position sensor which corresponds to information from the wireless communication device (Paragraphs 89; Figure 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                  

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685